                   PUNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION



KENNETH ZINK,

                Plaintiff,

v.                                        Case No. 3:18-cv-575-J-39PDB

DR. LESLIE COLOBANI and
DR. LARRY HENDERSON

               Defendants.
_______________________________


                                 ORDER


     1.   The Court grants the plaintiff’s motion for an extension

of the deadline to respond to the defendants’ motions to dismiss,

Doc. 15, and accepts his response, Doc. 18, as timely filed.

     2.   The   Court   denies   the   plaintiff’s   motion   to   appoint

counsel, Doc. 16, without prejudice to refiling if the action

proceeds to a settlement conference or a trial.

     A court may ask counsel to represent a person who cannot

afford one. 28 U.S.C. § 1915(e)(1). But a plaintiff in a civil

case does not have a constitutional right to counsel, and courts

have broad discretion in deciding whether to appoint counsel. Bass

v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). A court should

appoint counsel in a civil case only if there are “exceptional

circumstances.” Id. In determining whether to appoint counsel, a
court may consider the type and complexity of the case, whether

the plaintiff can adequately investigate and present his case, and

whether the case proceeds to trial. Ulmer v. Chancellor, 691 F.2d

209, 213 (5th Cir. 1982) (cited with approval in Smith v. Fla.

Dep’t of Corr., 713 F.3d 1059, 1065 n.11 (11th Cir. 2013)).

      The plaintiff has not presented exceptional circumstances

that would warrant the appointment of counsel at this time. The

circumstances      he     presents    are     common   to   most     incarcerated

litigants (inability to afford counsel, limited access to the law

library, limited understanding of the law and medical records, and

conflicting testimony best explored by counsel).

      3.     The Court grants the defendants’ motion for a stay of

discovery, Doc. 17, and stays discovery until further order.

      A court has “broad discretion to stay discovery pending

decision on a dispositive motion.” Panola Land Buyers Ass’n v.

Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985). “Facial challenges

to the legal sufficiency of a claim . . . such as a motion to

dismiss based on failure to state a claim for relief, should be

resolved before discovery begins.” Chudasama v. Mazda Motor Corp.,

123 F.3d 1353, 1367 (11th Cir. 1997) (footnote omitted).

      A    stay   of    discovery    is   warranted    given   the    potentially

dispositive arguments made in the motions to dismiss, including

the   argument     that    the   defendants     are    entitled    to   qualified

immunity. See Docs. 9, 10. Because of the stay, the defendants

                                          2
need not respond to the plaintiff’s pending requests for production

at this time. If necessary, the Court will establish a discovery

period after ruling on the defendants’ motions to dismiss.

     4.    The Court directs the Clerk to modify the docket to

reflect   the   proper   spelling   of   the   surname,   “Colombani,”   as

reflected in his motion to dismiss, Doc. 9.

     Ordered in Jacksonville, Florida, on November 20, 2018.




Jax-6 10/29

c:   Kenneth Zink
     Counsel of Record




                                     3
